O’Connor, J.
(concurring). I agree with the Appeals Court and this court that the jury instruction on self-defense contained error requiring reversal. Like the Appeals Court, however, I do not agree that the jury would have been warranted in finding that the defendant used deadly force. At most, the evidence would have warranted a finding that the defendant brandished, but did not fire, a gun; that is, he used a gun in a threatening manner but, as the Appeals Court observed, “did not actually use deadly force or engage in *328combat.” 37 Mass. App. Ct. 957, 959 (1994), quoting Commonwealth v. Yazbeck, 31 Mass. App. Ct. 769, 772 (1992).
Contrary to the Appeals Court’s rationale and relying at least in part on the Model Penal Code, the court concludes that “it is proper to include within the definition of deadly force the threatening gestures of one who intends to inflict serious bodily harm or death. Where, as here, the evidence is conflicting and the jury would have been warranted in believing evidence that the defendant pointed a gun at another with or without the intent to shoot the latter, the jury must be instructed properly on the definitions of deadly force and the use of deadly force in self-defense, and the jury must determine whether the defendant’s acts constituted the use of deadly force.” Ante at 323.
As the court recognizes, by itself a defendant’s pointing of a gun at another person does not constitute the use of deadly force. In the court’s view, however, if, while he points the gun, the defendant plans to shoot someone, the pointing of the gun without firing it is the use of deadly force. I do not agree. As I see it, the defendant’s pointing of a gun, regardless of what he may intend to do thereafter, cannot logically be characterized as the use of deadly force. A defendant who points a gun intending subsequently to shoot someone, intends to use deadly force but, until the shots are fired, has not done so. Commonwealth v. Klein, 372 Mass. 823 (1977), cited by the court, which involved a defendant’s assertion that he shot in self-defense, does not suggest otherwise. I conclude, therefore, that, regardless of the defendant’s plan when he used “threatening gestures,” those gestures did not constitute the use of deadly force. It follows, of course, that the defendant’s intention was irrelevant to the self-defense issue and jury consideration of that issue would have been, and on retrial will be, inappropriate.
There is an additional reason why, in this case, no question about whether the defendant intended to shoot Detective Britt should have been submitted to the jury. The court states, ante at 320, that the evidence was “conflicting” in regard to whether the defendant intended to shoot Britt. The court does not identify, and my review has not revealed, any evidence sufficient to warrant a finding that the defendant intended not merely to threaten Detective Britt, who was dressed in street clothes, to deter him from shooting the *329defendant’s friend, Hardy, but to shoot Britt. Surely, on retrial, in the absence of adequate evidence, as here, the jury should not be permitted to speculate on the defendant’s intention.